 CARPENTERS DISTRICTCOUNCIL OF I.C. AND VICINITY269ent's Request for Review of the Regional Director'sDecision and Direction of Elec-tion.The remaining issues involve legal questions which may be fully treated inbriefs.Wherefore,theRespondent having been given a full opportunity to state thenature of the issues which it proposes to raise in this case and the Respondent's plead-ings filed herein having affirmatively shown that the only factual issues which itseeks to raise are those which are not litigable in this proceeding,no other validreason having been advanced for convening a formal hearing for the purpose oftaking testimony and receiving other evidence,and it appearing that the legal issuespresented by the pleadings may be adequately dealt with in briefs,IT IS ORDERED:1.That the notice of the hearing in this proceeding is hereby vacated and set aside.2.That the parties may have until November 16, 1964, to file briefs.APPENDIX DNOTICETO ALL EMPLOYEESPursuant to a RecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILLbargain collectively with InsuranceWorkersInternational Union,AFL-CIO,as the exclusive bargaining representative of our employees in theappropriate unitdescribed below:All debitagents employed at or working out of the Employer'sCleveland Iand Cleveland 2 districtoffices located inCleveland, Ohio, excluding officeclerical employees,special agents, district managers, assistant district man-agers, superintendents,assistant superintendents,and professionalemployees,guards,and all other supervisors as definedin the Act.WE WILL NOTinterfere with the efforts of InsuranceWorkersInternationalUnion, AFL-CIO, to negotiate for or represent as exclusive bargaining repre-sentativeof theemployees in the bargaining unit stated above.Dated-------------------By-------------------------------------------(Representative)(Title)AMERICAN LIFE AND ACCIDENTINSURANCECOMPANY OF KENTUCKY,Employer.Thisnotice must remain posted for 60 consecutivedaysfrom thedateof posting,and must notbe altered, defaced, or covered by anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice, 720BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465,if they have anyquestion concerning this notice or compliance with its provisions.Carpenters District Council of Kansas City andVicinity, AFL-CIOand J.E.Dunn ConstructionCo.Case No. 17-CC-220.April 21, 1966DECISION AND ORDEROn December 15, 1965, Trial Examiner Owsley Vose issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief ; General Counsel filed cross-exceptions to the Trial Examiner's Decision and a supporting brief ;158 NLRB No. 29. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Respondent filed an answering brief to the General Counsel's cross-exceptions.The Intervenor 1 also filed a brief in answer to Respond-ent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modification of the Order indicatedirr, f ra.2[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete "or threatening,coercing,or restraining J. E. Dunn Con-struction Co.," from 1(a) of the Order, and substitute therefor "threat-ening, coercing, or restraining J. E. Dunn Construction Co., Callageri-Kahn Construction Co., and Eldridge Construction Company." 1[2.Delete"nor threaten,coerce, or restrainJ. E. Dunn ConstructionCo.," from the indented paragraph of the notice, and substitutetherefor ". . . nor threaten, coerce, or restrain J. E. Dunn Construc-tion Co., Callageri-Kahn Construction Co., and Eldridge Construc-tion Company."[3.The address and telephone numberof Region 17, appearing atthe bottom of the notice attached to the Trial Examiner's Decision,is amendedto read : 610 Federal Building, 601 East Twelfth Street,KansasCity, Missouri, Telephone No. FR 4-5282.]iKaaz Woodworking Company, Inc.-2Respondent's request for oral argument is hereby denied as,in our opinion,the record,including the exceptions and briefs,adequately presents the issues and the positions ofthe partiesIn addition to finding that Respondent's picketing at the St. Lukes Hospital projectsiteswas unlawful,the Trial Examiner found that Respondent had separately threatenedCallageri-Kahn Construction Co. and Eldridge Construction Company with picketing inviolation of Section 8(b) (4) (ii) (B) of the Act.Apparently,through inadvertence, theTrial Examiner failed to name these employers in the cease and desist portion of hisOrder.In accordance with the exceptions of the General Counsel, we have modified theOrder to correspond with the findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon the charge filed by the Charging Party (herein called Dunn) on March 17,1965, the General Counsel on May 5, 1965, issued a complaint against the Respond-ent.The complaint,as amended at the hearing,allegesthat theRespondent, in thecourse of a dispute with Kaaz Woodworking Company, Inc. (herein called Kaaz),violated Section 8(b) (4) (i)and (ii) (B) of the Act by picketing at constructionprojects while deliveries of Kaaz' products were being made and by certain other CARPENTERS DISTRICT COUNCIL OF I.C. AND VICINITY271conduct.The case was heard at Kansas City, Missouri, on July 13, 14, 15, 28, and29, 1965.Kaaz was permitted to intervene to the extent necessary for the protec-tion of its interests.All parties were represented at the hearing and were affordedan opportunity to be heard, to examine and cross-examine witnesses, and to submitoral argument.After the close of the hearing the General Counsel, the Respondent,and the Intervenor filed briefs which have been fully considered.,Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE EMPLOYERSKaaz, the primary employer, isengaged atLeavenworth, Kansas, in the manu-factui a andsale ofmillwork, including trim, doors, and cabinets. In the course ofitsbusinessKaaz annually receives from out-of-State sources more than $50,000worth of materials and products, and each year ships across State lines finishedproducts valued greatly in excess of $50,000.Kaaz' operations affect commercewithin the meaning of the Act.J.E.Dunn Construction Company (herein called Dunn), Callegari-Kahn Con-structionCompany (herein called Callegari-Kahn), Briscoe Construction Company(herein calledBriscoe),Huber, Hunt, and Nichols Construction Company (hereincalledHuber), and Eldridge Construction Company (herein called Eldridge), arepersons engagedin the construction industry, an industryaffectingcommerce withinthe meaningof the Act.Graham Ship-By-Truck Co. (herein called Graham)is engagedin the interstatetrucking business as a commoncarrier.It operates threeterminals in Kansas andtwo in Missouri.Graham isa person engagedin an industryaffectingcommercewithinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent,Carpenters District Council of KansasCity and Vicinity, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Picketing and threatsin alleged violationof Section 8(b) (4) (1)and (u) (B)of the Act1. Issues involved;backgroundThe General Counselcontendsthatfour instancesof picketing at constructionprojects by the Respondent while deliveries of Kaaz' materials and products werebeingmade toits customersin the first half of 1965 constituted inducement andencouragement of employees of such customers and of other neutral employers torefuse to perform services with an object of forcing orrequiringsuch customers tocease doing businesswith Kaaz, in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act.Theseinstancesinvolve:(1) the picketing on March 15, 1965, of theOak Park Senior High School at North Kansas City, Missouri, on which Callegari-Kahn was the general contractor; (2) the picketing on March 16, 1965, of the St.Lukes Hospital project in Kansas City,,Missouri, on which Dunn, the ChargingParty, was the general contractor;- (3) a second picketing of the Oak Park SeniorHigh School project during the week of April 2; and (4) the picketing in May of theFederal office building project on which Briscoe and Huber were the general con-tractors.The General Counsel also contends that a statement made by a businessagent of the Respondent to the job superintendent of the Bishop O'Hara High Schoolproject in Kansas City, Missouri, in mid-June constituted restraint and coercion ofEldridge, the general contractor on the project, in violation of Section 8(b) (4) (ii) (B)of the Act.The General Counsel makes the further contention, as alleged in the amendedcomplaint, that a business agent of the Columbia, Missouii, Carpenters Local Union(not affiliated with the Respondent) and a representative of the Missouri State Car-pentersCouncilmade threatening statementsin violation of Section 8(b)(4)(ii)(B)of the Act to certain employers in the Columbia, Missouri, area (outside of theRespondent's geographicaljurisdiction) and that the Respondent is chargeable withthe conduct of these two unaffiliated union representatives on agency grounds.'After the hearing the General Counsel filed a motion to correct the transcript.Noobjection having been filed thereto,and it appearing proper, the General Counsel's motionis granted and the record is corrected as prayed therein. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts relating to the above incidents of picketing and alleged threats are dis-cussed below.First, however, to place these facts in their proper perspective it isnecessary to statecertainessentialbackground facts, including facts casting light onthe Respondent's objective in engaging in the picketing in 1965, which is attacked inthis proceeding.Sincethe picketing here in question occurred in the course of astrike which began in September 1963,it isnecessary to inquire into events, includingpicketing, occurring considerably before September 18, 1964, the commencement ofthe 6-month period of limitation (Section 10(b) of the Act), in order to fully under-stand the significance of the picketing and other conduct involved in this case.Nofindings of unfair labor practices will be based on any of this picketing or other con-duct occurring prior to September 18, 1964.For many years, following the certification of the Respondent as the sole collective-bargainingrepresentative of all of Kaaz' production and maintenance employees, theRespondent has had collective-bargainingagreementswithKaaz covering theseemployees.Not covered by theseagreementswere Kaaz' truckdrivers, who werespecifically excluded from the appropriateunit inthe Board's certification.The lastcollective-bargaining agreement between the Respondent and Kaaz expired onApril 30, 1963.Negotiations for a successor contract took place during the months ofMay through September 1963, but the parties failed to reach an agreement.On September 17, 1963, the Respondent called a strike of Kaaz' production andmaintenanceemployees and all of these employees ceased work.Kaaz' three truck-drivers, however, did not join the strike.Kaaz' truckdrivers spend approximately 40percent of their working time at the Kaaz' plant, 50 percent of their time on theroad, and 10 percent of their time atjobsiteswhere their trailers are unloaded.Theunloading is normally done by employees of employers working on the jobsites, withKaaz' truckdriversassistingonly to the extent of moving materials to thetailgate ofthe trailers.The plant,including Kaaz' two loading docks which are located on public streets,has been picketed continuously since the strike began.Picketing has also been car-riedon in thepublic alley behind the plant, which is adjacent to the truck parking lot.In addition, during the first year of the strike, striking employees followed Kaaz'trailers and picketed them at various jobsites at which Kaaz' products were beingdelivered,includingsome jobsites manymilesfrom Leavenworth.The strikingemployees who engaged in the picketing were paid $2 per hour by the Respondent,plus expenses.The picketing of Kaaz' trailers at jobsites at times when Kaaz' prod-ucts were being delivered in the Kansas City, Missouri, area (34 miles from theKaaz' plant at Leavenworth,Kansas)continued sporadically up until at least May1965.On these occasions, business agents or other employees of the Respondentengaged inthe picketing.a.Theinstructionsgiven the picketsThe testimonyconcerningthe instructions given by the Respondent to the strikingemployees concerning the manner in which they should picket is conflicting.DonaldCulbertson, one of the striking employees who followed Kaaz' trailers and picketedat variousjobsites somedistance from Leavenworth, testified that he received instruc-tionsregarding the picketing fromWillard Edwards, the business agent of theRespondent having jurisdiction over millworkshops.Aecording to Culbertson, thepickets were "to stay on public property, picket only in front of the Kaaz woodworktrucks, . . . carry the sign . . . and if anybodycame out andasked, [to tell them]there was thesign, they could read it." Francis H. Lewandowski also gave testimonyto thesameeffect.Edwards testified that his instructions to the pickets were to stayon public property, not to talk to anyone, to avoid getting into fights, and that theywere to picket the trucks only when they were on the jobsite unloading Kaaz' mate-rials.This was in accordance with advice which the Respondent's president, HenryBrown,had received from the Respondent's attorney.Albert White, who picketed at the Kaaz plant at Leavenworth but not at the out-of-town jobsites,gave adifferent account of Edwards' instructions to the strikers.Thus he testified that Edwards gave instructionsat a meetingof strikers that, afterfollowing the trucks to the jobsites, the pickets were to "contact the union stewardand tell him what we were there for and [that] we were on strike, and [ask] if he wouldhonor the picket sign."White further testified that Edwards explained at anothermeeting that he had sent out letters to contractors in the greater Kansas City area,that he had gone to see some of the contractors and had talked to them and to someof the union stewards about the Kaaz strike and asked if they would give their sup-port.Edwards then went on to say, according to White, that "if the men on the jobwere goodunion menthey wouldn't unload or install the millwork.".Edwards added CARPENTERS DISTRICT COUNCIL OF K C AND VICINITY273that the men on the job "couldn't just walk off the job, it was illegal, but they wouldeither get sick or find some other excuse to have a work stoppage"White continuedthat Edwards explained at this meeting that "if we caused enough trouble that itwouldn't be too long that the contractors would have trouble getting the goodsunloadedAnd that the contractors would refuse to do further business with Kaaz "Weighing the various versions of the testimony concerning instrui tions given thepickets, I conclude that the testimony of Culbertson and Lewandowski is entitled tocredit, and reject White's testimony about contacting the union steward on the jobThis testimony cannot only be reconciled with that of Culbertson and Lewandowskibut also it is inconsistent with the testimony concerning the actual conduct of hepickets at the jobsitesIt does not appear that any contact was made by pickets withstewards on the job while the picketing was going onHowever, the remainder ofWhite's testimony is plausible on its face and is consistent with the Respondent'sentire course of conduct in this caseI credit this part of White's testimony 2b The early picketing of various jobsitesOne of the first jobsites picketed by the Respondent was a hospital project beingbuilt by the Eldridge Construction Company at Cameron, Missouri, about 80 milesfrom LeavenworthThree of the striking employees picketed the Kaaz' trailer afterits arrival at the jobsiteAt least one of the pickets carried a picke t banner whichnamed Kaaz as the concern being picketed by the Respondent 3 As soon as the menunloading the trailer saw the picket carrying a banner, they stoppf d unloading itAs a result, a Kaaz truckdriver, Edward Fangohr, pulled his trailer off the jobsiteand returned with it to Kansas CityThis incident occurred about 2 weeks after thestrike beganAnother work stoppage occurred on this jobsite undf r the same cir-cumstances when Fangohr returned with the same load about 2 days later 4Another jobsite picketed early in the strike was the First National BankBuildingat KansasCity,Missouri, on which the Universal Constiuction Company was thegeneral contractorThis jobsite was also picketed on a second occasion a month ortwo laterOn both occasions, Willard Edwards, the Respondents business agent incharge of millwork shops, carried the picket bannerAt the time of the first picketinga Kaaz truck was parked at the curb making a delivery of a small quantity of mill-workOn the second occasion a Kaaz employee was performing work inside thebuildingNorvel Smith, the president of Universal Construction Company, testifiedthat while the first picketing was going on,he called the office of the Respondent andtalked to one of the business agents, either Brown or Edwards(I find that Smithtalked to Brown since Edwards was out front picketing and Brown admitted havinga telephone conversation with Smith on the occasion of one of the two picketings),and was told that Kaaz was on strike and that the Carpenters "could not install mill-work that was manufactured by Kaaz "Whereupon,according to Smith,he volun-teered that he would not accept any more millwork from Kaaz 89 Edwardsdenied that portion of White's testimonyto the effect that the men on thefob wouldfind some excuse to have a work stoppageFor reasonsmore fully set forthbelow Ifind Edwards to be an undependable witness anddo not accepthis denial in thisinstanceEdwards did not deny the restofWhite's testimony aboutcausingcontractorstroublewith the resultthat theywould refuseto do furtherbusiness with Kaaz9In this and every instance hereinafter discussed the picket banner carried by thepicket named Kaaz as the concern with which the Respondent had a dispute4 Two striking employees followed Kaaz' driverGalvinStevenson to Cameron on another occasion when he sought to make a delivery at this project early in 1964Becauseof past experience at this project,Stevenson called the job superintendentfor advicebefore actuallyreachingthe jobsiteAs a result he was met by anI idridge employeeand instructedto deliver the material to a warehousedowntown, away from the jobsiteThe pickets, Patterson and Seals,picketed the trailer while it wasbeing unloaded at thewarehouse5 Brown testified that he told Smith overthe telephoneon the occasion of the secondpicketingafter ascertaining that a Kaaz employee was performingwork withinthe building that aslong as a nonunion workman fromKaazremainedthe Rb spondentwouldcontinue to banner the job "This testimonycannot be reconciled with Edwards testamony thathe told Smith at the time ofthe second incident that he was picketing becauseone of Kaaz'employeeswas working on the joband that Smithin his presence, im-mediatelyinstructed the Kaaz employee to leaveIfind thatSmiths i onversation withBrown occurred on the occasion of the first picketing and in the manner testified to bySmith221-731-67-vol 1688-19 -274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 2 weeks later, striker William Trowbridge picketed a Kaaz truck after itarrived at the Walnut Towers apartment project of the Winn-Sentner ConstructionCompany at Kansas City, Missouri.The small load was not unloaded. In'the lat-ter part of 1963 a Kaaz driver arrived with a load of millwork after normal workinghours at the Congregational Home project of the Watson Construction Company atTopeka, Kansas.Only the general superintendent and his carpenter foreman wereon the jobsite at the time.Three strikers commenced picketing the trailer on thisoccasion, but they stopped after only about 40 minutes.The unloading took about41h hours to complete.Later, one of the union members brought up at a union meeting the fact that picketshad followed a trailer to Topeka and had arrived after working hours, after theworkers had left the job, and inquired what should be done in such situations.Respondent's business agent, Willard Edwards, replied that since "there wasn't any-body there to walk off the job, . . . they ought to come back home."c.The unsuccessful picketing at Tarkio and the subsequent summons of unionmember Lynch to appear before the Respondent's executive boardOn January 15, 1964, a Kaaz trailer loaded with millwork arrived at the dormitoriesbeing constructed by the Bron Construction Company at Tarkio College at Tarkio,Missouri, some 115 miles from Leavenworth.The trailer was picketed by DonaldCulbertson, one of the strikers, who had followed the truck from Leavenworth.Despite the picketing, the truck was unloaded by Bron's employees, including JamesLynch, a member of the Mexico, Missouri, Carpenter's local.Mexico, Missouri, isoutside the geographical jurisdiction of the Respondent and the Carpenter's localthere is affiliated with the Central Missouri Carpenters District Council.About 3 days later Floyd Price, another business agent of the Respondent, came toLynch and said that he had received a call that "we hadn't honored a picket" andthat "from then on if there was a picket with the truck ... [just] to get out of sight." 6After this incident Lynch assisted in unloading Kaaz' trailers on two occasions onwhich no picket was present. Subsequently Lynch received a letter signed by HenryBrown, the Respondent's president, citing how to appear before the Respondent'sexecutive board the following week.When Lynch appeared before the executiveboard, President Brown, after telling Lynch that the Respondent had spent around$7,000 in connection with the Kaaz strike, asked him "if our own men couldn't standbehind them, then how could we [beat] 7 them, and we would." 8d.Further picketing at Ames, Iowa, and Warrensburg, MissouriEarly in 1964 Kaaz driver Calvin Stevenson made a delivery of Kaaz millwork tothe jobsite of a school being built by the Thompson Construction Company in Ames,Iowa, which is approximately 255 miles from, Leavenworth. James Kochanowskiand Don Culbertson, striking employees of Kaaz, followed Stevenson from Leaven-worth to the jobsite, and picketed while the trailer was being unloaded.61 do not credit Price's denial of Lynch's testimony above quoted.Lynch impressedme as testifying sincerely.Itwas against his interest as a union member to testify ashe did.Furthermore,that the Respondent was concerned about Lynch's failure to honorthe picket banner Is demonstrated by the Respondent's subsequent conductin summoningLynch to appear before Its executive board and discussing with him,among other things,the Kaaz strike.This incident is discussed below.4 The record gives this word as "meet,"but this word does not make sense In the con-text in which it occurs, whereas "beat"does.I believe that either the 'reporter misheardthe witness or that the witness misspoke.8 President Brown did not deny Lynch's testimony above quoted, but explained the cita-tion of Lynch to appear before the executive board on the grounds that Lynch, an ap-prentice in his own local,was working In the Jurisdiction of the Respondent as aforeman, without a release from the apprenticeship committee in his own area, and withouta letter of acceptance from the council havingjurisdiction in the new area, contrary toexisting requirements.At the timeof the summons to appear'before the executive board,Lynch had worked for Bron for over2%years.Bron has its headquarters in KansasCity,Missouri, and presumably does work In the Greater KansasCityarea over whichthe Respondent has jurisdictionIt does'not appearthat Lynch's status was ever ques-tioned by the Respondent until after he failed to honor a picket banner In connection withthe Kaaz strike.Underall the circumstances I conclude that the Respondent used theapprenticeship angle as a pretext for summoning him before the executive board and thatthe underlying reason was to Impress on Lynch the importance of supporting the Kaazstrikers. CARPENTERS DISTRICT COUNCIL OF K.C. AND VICINITY275When Kochanowski got back from Ames he talked to Business Agent Edwards infront of the Kaaz plant.As Kochanowski' testified, "We told him we followed himto Ames, Iowa, and they didn't honor our banner, and he told us that there wasn'tany use of going down there if we couldn't do any good." 0'During this period pickets Perry and Seals followed a Kaaz trailer to JeffersonCity,Missouri.Before reaching the jobsite, Kaaz driver Barry, seeing that he wasbeing followed, telephoned Arthur Kaaz, the Respondent's executive vice presidentand general manager, for instructions.After Arthur Kaaz communicated with offi-cials of the Plez Lewis Construction Company, to which the load was consigned, heinstructed Barry to deliver the load to a warehouse.Perry and Seal's followed thetrailer to the warehouse but did not picket the trailer' while it was being unloaded.They did not even get out of their car.The Respondent maintained pickets at a large dormitory project at Missouri StateTeachers College at Warrensburg, Missouri, for a period of about 4 months. J. E.Dunn Construction Company was the general contractor on this project.The picket-ing of this project commenced on February 20, 1964, when James Kochanowski, oneof the striking employees, followed a trailer there.Dunn's laborers refused to unloadthe trailer on this occasion.The project consisted of a number of buildings scattered over a large area and itwas difficult for one picket to observe all, four of the locations to which deliveries ofKaaz millwork were scheduled to be made.Consequently, for a time during thebeginning of the picketing in February 1964, the Respondent had four pickets atWarrensburg.Later two of the pickets, Kochanowski and Culbertson, alternated.When pickets appeared Dunn's employees would stop unloading Kaaz' trailers. AfterDunn experienced considerable difficulty of this nature, Kaaz commenced sendingproduction and maintenance employees down with the drivers to help unload afterworking hours.On one occasion when such unloading was done after hours', whenno construction workers were on the job, the pickets nevertheless continued to picketuntil the unloading was done.On another occasion a Kaaz trailer loaded with millwork was placed at the dor-mitory and the driver left with his tractor for Leavenworth, leaving the trailer therefor several days.During this period no Kaaz employees were with the trailer.Eachtime Dunn's employees would attempt to unload, the pickets would appear, and theunloading would stop.As a result it became necessary to remove the trailer andplace the millwork in a warehouse away from the jobsite.Kaaz millwork being delivered by common carriers faced similar difficulties.Atrailer owned by the I.M.L. Truck Line remained around the jobsite for about amonth.The record does not disclose whether the materials finally were unloaded atthe jobsite or at a warehouse.As a result of the unloading problems Dunn eventu-ally had most of the millwork shipped to this project stored in a warehouse for anumber of months.Early in the picketing at Warrensburg, Business Agent Edwards visited the picketsat the dormitory project. In the course of a conversation with Kochanowski, one ofthe pickets, Edwards declared, "Dunn was a big contractor, and if we could hurt himwe could hurt Kaaz at the same time, it was away of getting him." 10 In June, afterall the trailers had finally been unloaded', the, pickets returned to Leavenworth andreported this fact to Business Agent Edwards.. Edwards commented as follows:"'Well that is all we could to,' that we had done a good job.And we are going tohave to stop following the trucks now, because of lack of funds." 11e.The Respondent's threats of picketingNear the end of 1963 Richard Cox, anotherbusinessagent of theRespondent,approached Charles Wakeman, the job superintendent for Dunn on,the Municipal0Although Edwards denied Kochanowskl's testimony in this regard,for reasons givenelsewhere in this Decision,I do not credit his denial.io Edwards denied telling Kochanowski that "any time we hurt Dunn we hurt Kaaz,"but admitted saying that Dunn was a big contractor.As indicatedabove, Kochanowskiwas one of the most active pickets during the whole period during which Kaaz' truckswere,being followed by pickets.Althoughhe finally wentback to work for Raaz' inAugust 1964,after the Respondent decided to discontinuethe truckfollowing,t find nodisposition in his testimony to favor Kaaz.Kochanowaki's testimony about this incidentis plausible on its face and I find it truthful.n Other construction projects picketed by the Respondent during theperiod the Respond-ent was having Kaaz'trailers followed were those of the SchuskiConstruction Company atShawnee, Kansas, and the Donlinger Construction Company at Emporia,Kansas.In bothinstances,the employees on the projects refused to unload the trailers. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAirport project, and, aftermentioningthe Kaaz strike, stated that "he was going toplace a picket on the truck if [Dunn] kept receiving [Kaaz millwork] " Subsequently,Cox again went to theMunicipalAirport project and mentioned to Wakeman that aKaaz truck was on the way and said that "he was going to place a picket on thedriver" if he attempted to make a deliveryThe latter part of January 1964, Dunn began the construction of an addition toSt Luke's Hospital at Kansas City, MissouriKaaz was the millwork subcontractoron this projectShortly after the commencement of the addition, Edgar Maddux, abusinessagent of theRespondent, went to the project and inquired of SupermtendentWakeman, who by this tune had been transferred to the hospital project, concerningthe namesof the subcontractors on the jobWakeman showed Maddux a list of thesubcontractors which was posted on the wallComing across Kaaz' name on thesubcontractors' list,Maddux said to Wakeman, "You had better strike this one offthe list orI am goingto give you a rough hand " Approximately 1 month later,Maddux, in another of his visits to the project, asked Wakeman whether he had"doneanything about getting a new subcontractor?"Wakeman replied that theyhad notThen Maddux told Wakeman, "You better get a new one or we will giveyou a rough hand and deal you a rough time " 12In early 1964 strikers picketed a Kaaz trailer driven by driver Edward Fangohrafter it pulled on the site of a church being built by the Cramer Schrader ConstructionCompany at Sedalia, MissouriOn this occasion Joe Perry, one of the two pickets,told the job superintendent for Cramer Schrader that if they unloaded the truck, theRespondent "would cause Cramer-Schrader all kinds of trouble ' 13Around September 1, 1964, Harry Foster, the assistant job superintendent for Dunnon the St Lukes Hospital addition, had a consersation with Business Agent MadduxAfter Maddux inquired of Foster whether Dunn would be interested in making a con-tributionof groceriesfor the benefit of the Kaaz strikers, Maddux added that "if wewould persist in using Kaaz as a subcontractor we were in for a lot of trouble " 142 Sequence of events within the 6 month period of limitationaPreliminary statementAlthough, as indicated above, the General Counsel contends that the Respondent'spicketing at construction projects on four occasions in March, April, and May, 1965,constituted unfair labor practices, for reasons stated below I conclude that only theRespondent's picketing of the St Lukes Hospital addition on March 16, 1965, wasfully litigated in this proceeding as an unfair labor practice and consequently makeno findings of illegal conduct based on the Respondents picketing of the other threeprojectsIt is necessary,however, to detail the facts respecting the other three picket-ing incidentsbecause of the light which they throw on the March 16, 1965, incident atSt Lukes Hospital additionb The threat of picketing to Superintendent Johnson of Callageri-KahnIn the firstpart of December 1964, one small delivery of Kaaz millwork wasdelivered to the Oak Park High School projectinKansasCity,Missouri, on whichCallageri-Kahn Construction Company was the general contractorApparently nopickets werepresent onthis occasionThe load was unloaded by employees ofCallageri-Kahn pursuant to instructions given by Wade Johnson, the general construc-tion superintendent for Callageri KahnJohnson is a member of Local 61 of theCarpentersand is a delegateto the Respondent, the District CouncilWithin a week or two after the receiving of this load of Kaaz millwork, Johnsonreceived from theRespondent a letteraskinghim to meetwith the Respondent's execu-tive boardto discussa possible violation of union bylawsSubsequently Johnsonappeared before the executive boardOnly one subject was brought up for discussion,that of Johnson's intentions regarding the installation of Kaaz millwork 15 Johnson s'2Maddux denied makingeitherof these statementsto WakemanWakeman impressedme as attemptingto recall accurately the substance of Maddux's remarks and trying notto overstate matters as far as theRespondent was concernedI credit Wakeman'I do not credit Perry's denial ofFangohr's testimony regardingthis incident.Asindicated above Fangohr impressedme as a credible witnessi'Madduxtestified that he did not believe that he made anysui hstatement to rosterI find Maddux'sdenial unconvincing and creditFoster s testimony quoted in the textabove15Rarlier in 1964 BusinessAgent Cox hadinformed Johnson thatKaaz did not havea contractwith theRespondent CARPENTERS DISTRICTCOUNCIL OF K.C. AND VICINITY277reply was that he did not know what he would do when it came timeto install themillwork, that he wasnot going to needany millwork until March or April, and thatitwastoo far off for him to make any definite statement.When questioned as towhen he expected the next delivery of Kaaz millwork on the project, Johnson repliedthat he did not know.His questioner retorted that "they would plan on possiblypicketing the job to prevent unloading."c.The Respondent's letter appealing to contractorsnot touse Kaaz' productsIn January 1965 the Respondent sent letters to contractors and other users of mill-work in Kansas and Missouri appealing to them to ceaseusingKaaz' millwork.Theletters were also sent to unaffiliated locals and district councils.The full text of theletteris asfollows:Gentemen:We are appealing to fair minded contractors, architects,ownersand builders for their cooperation in the following situation:After months of fruitlessnegotiationswith the Kaaz Woodwork Co., Inc. ofLeavenworth, Kansas, manufacturers of architectural millwork and formerly amember of the Millwork and Cabinet Manufacturers Association of Kansas Cityand Vicinity, the production and maintenance employees of the Kaaz Companywent on strike on September 17, 1963, because Kaaz Company refused to pay thesame wage rates, fringe benefits and comply with the working conditions, prevail-ing inthe area for the same type of work, as previously paid and maintained byKaaz.Kaaz also insisted upon stopping the advancement of apprentice wagerates at the end of two years of their normal four years of apprenticeshipadvancement.Following the strike, the Kaaz Woodwork Co., Inc. proceeded to advertisethrough out the Middle West for Cabinetmakers and Woodworkers and have con-tinued to operate in a small way with strike breaking employees.The Kaaz plant continues to be picketed by the undersignedunionwith bannersindicating that the employees are on strike.During the course of this strike noproduction manufactured by the Kaaz Company carry the label of this union.The Carpenters' District Council of Kansas City and Vicinity considers thecontinued sale of Kaaz Woodwork Co., Inc. architectural millwork and cabinetsin this area, produced under such wage rates and working conditions, to be adirect attack upon the wage rates and working conditions and fringe benefitswhich this Union has developed over many years.We will takeanyandall legalmeans available to us to bring to the attention of the public that certain con-tractors or firms are using productsmadeby the strike breaking employees of theKaaz Woodwork Co., Inc. who work under substandard wage rates, fringe bene-fits and working conditions.We intend to meet head-on this attempt to undermine the wage standards andworking conditions in this area by instituting an extensive advertising campaignof the above mentioned facts.We are asking you to not consider the Kaaz Woodwork Co., Inc. of Leaven-worth, Kansas (sales officein KansasCity, Missouri) as a supplier of architecturalmillwork or cabinets on any of your construction or remodeling jobs.If you have any questions concerning the union's position or any of the pointsstated in this letter, please contact any representative of thislabor organization.Very truly yours,CARPENTERS' DISTRICT CouNCU. OF KANSASCITY AND VICINITY(S)Henry L. BrownHENRY L. BROWN,President.d.The Respondent's picketing of the Oak Park High School projectOn March 15, 1965, Kaaz driver Stevenson pulled a load of millwork to the OakPark High School project of Callageri-Kahn.He promptly located Raymond Staley,who had succeeded Wade Johnson as superintendent on this project. Staley said hewould locate men to unload the trailer.This took some time, and in the meantimeBusiness Agent Edwards approached and commenced carrying a picket banner onthe public street which is nearest to the high school building.This street is 400 feetfrom the high school building.The Kaaz trailer had been pulled on the high schoolproperty and parked about 300 feet from the public street on which the picket waspatrolling.When Staley returned to the trailer,he observed"a general commotion"as the workers on the job began quitting work.When Stevenson asked Staley if hewere going to unload him, Staley replied,"I do not want my job shut down."Where- 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDuponStevensonpulled his trailer away without having it unloaded.The workstoppage lasted 15 or 20 minutes.The millwork was subsequently delivered at night.No pickets were present on this occasion 36e.The picketing at the St. Lukes Hospital additionAs found above, in the early stages of constructionBusinessAgent Maddux twicewarned Dunn's superintendent, Wakeman, against using Kaaz as a subcontractor onthe project.In September 1964 Maddux again warned Assistant SuperintendentFoster that Dunn was "in for a lot of trouble" if it persisted in using Kaaz' millwork.In January 1965 Dunn received a copy of the Respondent's letter to contractors andothers asking that they "not consider Kaaz ... as a supplier of architectural millworkor cabinets or any of your construction...."By March 1965 the hospital addition was ready for the millwork which Kaaz hadcontracted to furnish.This subcontract with Dunn did not call for any installationwork by Kaaz' employees on the jobsite.On March 16, 1965, at or about 8 a.m., atrailer owned and operated by Graham Ship-By-Truck Co. and carrying a load ofKaaz cabinets approached the hospital addition and parked on J. C. Nichols Parkwaywhich is adjacent to the addition.The addition is set back about 110 feet from theparkway.After locatingSuperintendentWakeman and receiving unloading instruc-tions, the Graham driver attempted to back on to the hospital property adjacent to aconstructionhoist temporarily affixed to the new building.The driver had difficultypositioningthe truck and consequently he pulled off of the hospital property and drovenorth on J. C. Nichols Parkway and turned left on 43d Street which is north of thehospital property.BusinessAgent Edwards and Frank Miller, a man whom the Respondent employedto watch the hospital jobsite, were parked in their cars on J. C. Nichols Parkwayawaitingthe arrival of Kaaz millwork.Observing the Graham vehicle heading forWornall Road, which roughly parallels J. C. Nichols Parkway on the other side of thehospital, Edwards instructed Miller to go to the Wornall Road side and picket theGraham vehicle if it entered the hospital property via a driveway off of Wornall Road.Miller then took off in the direction of Wornall Road.The Graham vehicle, however, returned in a few minutesalongJ.C.NicholsParkway and drove on to the property front end first (the driver had apparently pulledoff the property only to turn around).As Dunn employees started opening up thetrailerto unloadit, the Graham driver handed his delivery ticket to Dunn's carpenterforeman.At this pointBusinessAgent Edwards walked up and looked at the deliveryticket and observed that the cabinets were consigned to Dunn fromKaaz, remarkingat the sametime, "This was what we have been looking for." Edwards immediatelystarted to leave.As he did so Carpenter Steward Darrell Oder, pursuant to theinstructionof Harry Foster, Dunn's assistant superintendent, asked Edwards whetherthe men should unload the trailer. Foster, not hearing any answer, instructed the mento start unloading.After about seven cabinets had been unloaded, Edwards com-menced walking on the sidewalk alongside J. C. Nichols Parkway, carryinga picketbanner onwhich the text, accordingto Edwards'testimony,was as follows:NOTICE TO THE PUBLIC ONLYEMPLOYEES OF ... .KAAZ WOODWORK CO.ON STRIKEWE DO NOT SEEK TO INDUCE A STRIKEBY ANY OTHER EMPLOYEESGraham Truck LineAlliedEmployerCARPENTERS DISTRICT COUNCIL OFKANSAS CITY AND VICINITY 1719 A similar work stoppage occurred when anotherKaaz truckdriver sought to make adelivery of millwork on April 2, 1965, at this high school project.The driver again leftthe project without making his delivery.The load was brought back later at night whenno picketing occurred.Afterthis second incident occurred Staley commented to Busi-ness Agent Edwards on the occasion of one of Edwards' visits to the project, "You arehurting me."Edwards replied, according to Staley's uncontradicted testimony, "We areaccomplishing what we are after."17 The testimony is conflicting as to whether the picket banner mentioned GrahamTruck Line, Allied Employer.Edwards' testimony concerning the text on the picket banner,and the manner in which it was constructed is borne out by the testimony of RobertMcNally, a representative of the sign painting concern which made the picket banner.I credit Edwards' testimony regarding this aspect of the case. CARPENTERSDISTRICT COUNCIL OF K C AND VICINITY279According to his testimony, Edwards walked back and forth on the sidewalk forpractically the whole length of the new addition, a distance of approximately 280 feetIn his patrolling along the sidewalk Edwards was about 90 feet from the Grahamtrailer at the closest point and 175 feet at the most distantWhile Edwards was thus picketing on the J C Nichols side of the building, Millerwas walking back and forth on the Woinall Road side of the building carrying a picketbanner similar to that carried by Edwards except that it made no reference to GrahamThe eight story hospital addition stood between Miller and the Graham trailerShortly after the pickets started patrolling, the workers in the building commencedceasing workSome of Dunn s carpenters who were working on the Wornall Roadside of the building stopped working and gathered outside Dunn's office on the otherside of the buildingLaborers ceased work also, including those who were unloadingthe trailerSome of the mechanical employees of subcontractors on the job alsoceased workSuperintendentWakeman, observing the work stoppage and seeingvarious employeeschangingout of their work clothes, went out and spoke to BusinessAgent Edwards on the sidewalkEdwards agieed that the pickets would leave if theGraham vehicle departedWakeman issued instructions for the truck to leave and itdid so, with the bulk of its load still on the trailerWhereupon the two pickets leftthe hospitalsiteThe work stoppage lasted about 45 minutes altogetherAbout a half hour after the men returned to work that day, Edwards came on thejob and talked to Darrell Oder, the carpenter's steward on the hospital projectAfterdiscussingthe picketing and the other events of that morning, Edwards said to Oderthat' he would like to see all this end between Kaaz and the union" and that "he didn'tlike to see non-union products on a union job ' 18Commencing the next day after the work stoppage just discussed, Frank Miller,the Respondent's employee who had picketed on the Wornall Road side of the hospi-taL parked his car every working day on the J E Nichols Paikway ne it the drivewayby which the Graham truck had enteied the hospital propertyWhenever a truckentered the premises Miller would go on the property and investigate its contentsMiller continued doing this until the latter part of MayfThe picketing at the new Federal buildingIn May 1965 Kaaz driver William Barry took a load of millwork to the new Federaloffice building in Kansas City, Missouri, on which the Briscoe Construction Companyand Huber, Hunt & Nichols Construction Company were the general contractorsMembeis of the Laborers local unloaded his truck for about 30 minutes at which timethey ceased work for lunchThe laborers had unloaded about 30 doors by this timeAfter the lunch hour the steward for the Carpenters claimed the unloading work formembers of his unionWhile this dispute was being argued, Business Agent Edwardsshowed up with a picket banner, whereupon all unloading ceased and Barry leftwith the rest of his load still on the truckgThe threatof picketingto SuperintendentCody of EldridgeConstruction CompanyInmid-June of 1965, Clyde (Al) Epp, businessagentand representative ofRespondent, inquired of Robert C Cody, job superintendent for the Eldridge Con-struction Company project at Bishop O'Hara High School in Kansas City, Missouri, asto who wasfurnishingthe millwork on the jobOn being advised by Cody that Kaaz" Edwards flatly denied ever returning to the project that day And he also denied mak-ing either of the above-quoted statements to OderOder appeared to be testifying openlyand frankly on the standThe testimony which he gave was certainly adverse to his interests as a union steward who was responsible to the RespondentI am convinced thatOder was telling the truthEdwards'inaccurate testimony regarding this incident hasraised doubts in my mind as to Edwards'general reliability as a witness and consequentlyI have scrutinized his testimony throughout this case very closely wberei er conflicts haveoccurred 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the supplier, Epp told Cody that "if they saw Kaaz' truck out there, they wouldhave a banner on it." 193.Analysis and conclusionsa. Introductory commentAs stated above, the General Counsel contends that the Respondent's picketing atconstruction projects on four occasions, the Oak Park High School on two occasionsinMarch and April 1965, the St. Lukes Hospital addition on March 16, 1965, and thenew Federal building in May 1965, violated Section 8(b)(4)(i) and (ii)(B) of theAct.However, the complaintallegesmerely that the Respondent's picketing of theSt.Lukes Hospital addition on March 16, 1965, was violative of these provisions ofthe Act.Although the complaint was amended at the hearing, it makes no mentionof picketing the Oak Park High School and the new Federal building. In view offailure of the complaint to contain any such allegations and the fact that much of thehearing was devoted to exploring numerous other similar instances of picketing by theRespondent of building projects occurring in 1963 and 1964, which are not contendedto constitute unfair labor practices, I conclude that the Respondent was not adequatelyapprised during the hearing that the General Counsel contended that its picketing ofthe Oak Park High School and the new Federal building in Kansas City in 1965,constituted further violations of the Act.Hence, as I view the matter, the only inci-dent of picketing which was fully litigated before me as an unfair labor practice is theRespondent's March 16, 1965, picketing at the St. Lukes Hospital addition and I con-finemy attention to this incident in connection with this aspect of the case.b.The applicable statutory provisions and principlesSection 8(b) (4) (i) and (ii) (B) provides as follows:Section 8(b) It shall be an unfair labor practice for a labor organization or itsagents-4(i) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce or in an industry affecting commerce to engage in,a strike or a refusal in the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, or com-modities or to perform any services; or (ii) to threaten, coerce, or restrain anyperson engaged in commerce or in an industry affecting commerce,where ineither case an object thereof is:(B) forcing or requiring any person to cease using, selling,handling,transporting, or otherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing business with any otherperson,.Provided,That nothing contained in this clause (B) shall beconstrued to make unlawful, where not otherwise unlawful, any primarystrike or primary picketing; ....This provision, insofar as relevant here, prohibits unions or their agents frominducing employees of secondary or neutral employers to refuse to handle goods orperform services, and from threatening, restraining, or coercing secondary employers,where an object is to force or require a secondary employer to cease doing businesswith the primary or disputing employer.As the Board and the courts have repeatedlypointed out, these provisions are aimed at "shielding unoffending employers and"At the opening of the hearing the General Counsel moved to amend his complaintto allege that the Respondent had further violated Section 8(b) (4) (ii) (B) of the Actby virtue of certain conduct of alleged agents Lawrence Murray and Melvin Shasserre atColumbia, Missouri.I granted this motion and evidence was received in support of thisallegation of the complaint as amended.Columbia,Missouri,is outside the geographicaljurisdiction of the Respondent.Murray is an official of the Carpenters local at Columbia,Missouri,which is affiliated with the Central Missouri Carpenters District Council.Shasserre is an official of the Missouri State Council of Carpenters.On the evidenceadduced in this case I have serious doubts whether it warrants a finding that Murrayand Shasserre were acting as agents of the Respondent with regard to the matters allegedin the complaint as amended.In any event,I find it unnecessary to resolve this questionin view of the scope of the order hereinafter recommended, which is broad enough toencompass conduct of the kind found in this case wherever engaged in by agents of theRespondent or persons acting in active concert with the Respondent. CARPENTERS DISTRICTCOUNCIL OFK.C. AND VICINITY281others from pressures in controversies not their own." 20These sections of the Actare generally referred to as the secondary boycott provisions.As stated by LearnedHand, then Chief Judge of the Circuit Court of Appeals for the Second Circuit: 21The gravamen of a secondary boycott is that its sanctions bear, not upon theEmployer who alone is a party to the dispute, but upon some third party who hasno concern in it.Where, as here, picketing takes place at a common work situs where the primaryemployer temporarily does business along with secondary employers, it is often diffi-cult to determine whether the picketing has a primary or secondary objective.Toassist the Board in making this determination, it has formulated certain evidentiaryguides in theMoore Dry Dock case,22which, as the Supreme Court recently noted,"were widely accepted by reviewing federal courts." 23Under these criteria commonsitus picketing will normally be considered primary and deemed directed against thedisputing employer rather than the secondary employer if,(1) that the picketing be limited to times when the situs of dispute was locatedon the secondary premises, (2) that the primary employer be engaged in hisnormal business at the situs, (3) that the picketing take place reasonably closeto the situs, and (4) that the picketing clearly disclose that the dispute was onlywith the primary employer."However," as the Board recently stated in theEastern New York Constructioncase,24.nominal compliance withMoore Dry Dockstandards does not conclusivelyattest the legality of picketing at a common sites 4 For attendant circumstancesmay establish that the union's conduct did in fact have an object proscribed bytheAct, namely, to embroil the operations of the neutral common-situsemployer."'SeeN.L.R.B. v. Local 294, International Brotherhood of Teamsters (K-C Refrig-eration Transport Co.),284 F. 2d 887 (C.A. 2) ; ef.Local 761, International Unionof Electrical, Radio and Machine Workers v. N.L.R.B. (General Electric Co.),366U S. 667;International Brotherhood of Electrical Workers Local Union 861, at at.(Plauche Electric, Inc.),135 NLRB 250, 255.To the same effect isN.L.R.B. v. Highway Truckdrivers and Helpers, Local No. 107,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Riss & Co.),300 F. 2d 317, 321-322 (C.A. 3).c.The Respondent's violations of Section 8(b) (4) (i) and (ii) (B) of the ActThe evidence hereinabove set forth with respect to the Respondent's picketing at theSt.Lukes Hospital addition when the Graham Ship-By-Truck trailer load of Kaazmillwork arrived clearly shows that the thirdMoore Dry Dockcriteriawas notobserved by the Respondent.Respondent Agent Miller's picketing on the WornallRoad side of the hospital-separated by the eight-story addition from the Grahamtrailer-manifestly was not reasonably close to the situs of the dispute.25ibN.L.R B. v. Denver Building and Construction Trades Council,et at.(Gould itPreisner),341 U.S. 675, 692; see also,Superior Derrick Corp. v. N.L R.B.,273 F. 2d 891,893 (C.A. 5), cert. denied 364 U.S. 816;N.L.R.B. v. Laundry, Linen Supply it Dry CleaningDrivers,Local928 (Southern ServiceCo.), 262 F 2d 617, 619 (C.A. 9).a International Brotherhood of Electrical Workers Local 501, et at. v. N.L.R.B.,181 F.2d 34, 37, affd. 341 U.S. 694.22 Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549.21Local 761, IUD (General Electric Company, Intervenor) v. N.L.R.B.,366 U.S. 667, 677.24Local 895, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of Americaand itsAgent Dean For, et at. (Eastern New York Construction Em-ployers, Inc.),153 NLRB993, 995.ffi The Respondent does not dispute this, but urges that thisincident should be dis-regarded because it assertedly was an isolated incident and done contrary to the Respond-ent's Instructions.In my opinion, neither of these defenses have merit.A single incidentof clearly unlawful picketing warrants a remedial order.Even if only a single incidentwere involved, while this might affect the breadth of the remedial order to be entered, itwould not justify a finding that no unfair labor practice had been engaged in.The factthat picketing by Respondent Agent Miller may have beenengaged incontraryto Edwards'instructions is no defense.Miller,in engagingin the picketing on theWornall Roadside of thehospital, was acting within the scopeof his apparentauthority,and the Re-spondent is responsible for his conduct regardless of any breach of instructions on his part. 282DECISIONS OF NATIONAL I ABOR RELATIONS BOARDNor, in my opinion, does Edwards' picketing on the J C Nichols Parkway conformto the thudMoore Dry DockcriteriaAlthough Edwards had walked right up to theGraham vehicle to examine the delivery ticket without any hindr ince from anyone,for his picketing he left the immediate vicinity of the Graham truck and picketed backand forth in front of practically the whole new addition and did not come closer to thetruck than 90 feet 'it any time during his picketingEdwards was not denied permis-sionto picket closer to the Giaham vehicle in fact he did not seek such permissionHence Edwards faiiuie to picket in the immediate vicinity of the Graham vehiclecannot be excused on this groundSeeUnited Association of Journeymen andApprentices of the Plumbing and Pipe fitting Industry of the United States and Canada(AFL), Local 106 et al (Columbia-Southern Chemical Corporation),110 NLRB206, 208Under all the circumstances I conclude that Edwards, by picketing almostthe entire length of the new hospital 'addition and not attempting to pic tct reasonablyclose to the Graham trailer containing the Kaaz c'ab'nel' , A as seeking to induce andencourage the employees of neutral employers-those of 'he general contractor Dunnand of subcontractors on the hospital prole '-to cease work with an object of forcingDunn to cease doing business with Kaaz, n objective fo-bidden by Section 8(b) (4)(i) (B) of the ActAlternatively, I conclude that the ev' ence independently estabbshes that theRespondent's objective throughout the strike was to cause the employees of neutralemployers, Kaaz customers, to cease work in order to force the customers to ceasedoing business with Kaaz It will be recalled that commencing in Si ptember 1963 andcontinuing almost up to the date of the hearing in July 1965, the Respondent hadKaaz' trailers followed by pickets to numerous building projects in widely scatteredareas and picketed the trailers when deliveries were being made to Kaaz customersThe only Kaaz employee at these building sites when the picketing occurred was asingleKaaz driver who had already been unsuccessfully appealed to by pickets at theKaaz plant before leaving with his load for the customer's building projectHowever,the strikers had an ample opportunity to appeal to the Kaaz drivers at the Leavenworthplant since they spent 40 percent of their time thereThe plant, including the loadingdocks, has been continuously picketed from the beginning of the strikeThe record shows that the picketing occurred for the most part only when Kaazdeliveries were made during the day when construction workers would normally beon the jobThe record also shows that there were occasions on which Kaaz trucksmaking deliveries were diverted from the jobsites to warehouses either because ofpicketers following the trucks or because of the presence of pickets at the jobsiteWith one exception, it does not appear that there was picketing at the warehouses onthese occasionsIn a few instances,as when the IML trailer loaded with Kaaz mill-work was parked at Warrensburg for some time,the trailer was picketed when noKaaz employees,or even any IML employees,were on the scene SeeTeamsters,Chauffeurs & Helpers Union, Local 279 (Wilson S Wilson d/b/a Wilson TeamingCompany),140 NLRB 164, 166-167Under these circumstances it is reasonable toinfer,as I do,that the Respondent's entire course of conduct was aimed at causingthe employees of neutral employers-Kaaz customers and other contractors on thejobsites-to cease work with a view to bringing pressure on Kaaz customers to ceasedoing business with KaazThat this was the Respondent's intention is made explicit in conversations whichBusiness Agent Edwards had with various strikers during the strikeThus in one ofthese conversations Edwards made a remark to the effect that he had spoken to someof theunionstewards about the Kaaz strike and asked for their support, and that"good union men," on a picket banner being raised, "wouldn't unload or install themillwork "Edwards then went on to say to the strikers that "if we caused enoughtroublethe contractors would refuse to do further business with Kaaz ' In likevein is Edwards' statement to Kochanowski while he was on picket duty at Warrens-burg, as follows "Dunn was a big contractor, and if we could hurt him we could hurtKaaz at the same time, it was a way of getting him " Edwards' remark to Kochanow-ski, on his return from picketing a building project at Ames, Iowa, also evidences theRespondent's intent to involve the employees of neutr it employersAs found above,when Kochanowski reported that the men on the job at Ames failed to honor thepicket banner, Edwards replied that "there wasn't any use of going down there if wecouldn't do any good " Edwards' comment at a subsequent union meeting withrespect to a picketing incident at Topeka,Kansas, when the Kaaz truck arrived afternormal working hours, that the pickets should not bother to picket when "there wasn't CARPENTERSDISTRICT COUNCIL OF K.C. AND VICINITY283anybody there to walk off the job" further evidences the Respondent's intentionthroughout the strike to embroil the employees of Kaaz customers, neutral employers,in an effort to force them to cease dealing with Kaaz.26Finally, as found above, union members James Lynch and Wade Johnson wereboth cited by the Respondent to appear before its executive board in connection withthe Kaaz strike.Lynch was summoned to appear after he had unloaded Kaaz mill-work at a building project and efforts were made to impress on him the necessity forsupporting the Kaaz strikers. Johnson, the.general construction superintendent forCallageri-Kahn, was called in after a small delivery of Kaaz millwork was receivedon the Oak Park High School project on which Callageri-Kahn was the general con-tractor.He was questioned by the executive "board as to his intentions regardinginstallingKaaz millwork in the future. Both of these incidents further demonstratetheRespondent's determination to prevent the use of Kaaz products by Kaazcustomers.On all of the facts of the case, including the Respondent's failure to confine itspicketing to the immediate vicinity of the Graham truck on the occasion in question,I have no hesitancy in concluding that the object of the Respondent's picketing at theSt. Luke Hospital jobsite on March 16, 1965, like the object of its many other picket-ings at jobsites when Kaaz deliveries were being made, was to cause the employeesof Dunn and other neutral employers to cease work with a view to bringing pressureon Dunn and the others, customers of Kaaz, to cease- doing business with Kaaz.Under the authorities cited above therefore, the Respondent's picketing on this occa-sion was violative of Section 8(b) (4) (i) and (ii) (B) of the Act.27In addition to the Respondent's picketing of the St. Lukes Hospital project sites,its agents engaged in threats of picketing on two occasions within the 6-month periodof limitations.Thus Callageri-Kahn general construction superintendent, Johnson,was warned by Respondent's executive board about the end of 1964 that the OakPark High School project would be picketed to prevent the unloading of Kaaz mill-work.As found above, this project was in fact later picketed by the Respondent ontwo occasions. In May 1965 Business Agent Epps warned Cody, the job superin-tendent for the Eldridge Construction Company at the Bishop O'Hara High School,that "if they saw a truck and there, they would have a banner on it." Such threatsviolated Section 8(b) (4) (ii) (B) of the Act.San Diego County Building and Con-struction Trade Council, et al. (Broadway Hale Stores, Inc.),138 NLRB 315, 317.28IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirmativeaction which I find necessary to remedy the unfair labor practices and to effectuatethe policies of the Act.-The General Counsel and the Intervenor contend that la broad cease-and-desistprovision should be entered in this case prohibiting the Respondent from engagingin secondary activity against Dunn, or any other person, with an object of forcingDunn, or any other person, to cease doing business with Kaaz. In my opinion, inview of the Respondent's widespread picketing at building projects at times whendeliveries of Kaaz millwork were being made and its demonstrated intention toprevent the employees of neutral employers from unloading Kaaz trucks, it is rea-sonable to anticipate that the Respondent will attempt to extend its program of unlaw-20That the Respondent's purpose in embroiling neutrals was to induce them to ceasedoing business with Kaaz Is further made evident by Business Agent Maddux's demandsofDunn Superintendent Wakeman, on two occasions, that he strike Kaaz from the listof subcontractors on the St Lukes Hospital addition.27 In view of my conclusion that the Respondents picketing did not conform to theMoore Dry Dockstandards and that an objective of the Respondent's picketing was toInduce the employees of neutral employers to cease work In order to bring pressure onDunn to cease doing business with Kaaz, I need not consider the Respondent's "ally" con-tention for it is immaterial in these circumstances whether It was a Graham or a Kaazvehicle making the delivery. In either case the Respondent's conduct violated Section8(b) (4) (1) and (ii) (B) of the Act.23The evidence, in my opinion does not substantiate the allegation of the complaint tothe effect that the Respondent's January 1965 letter to contractors and other users ofmillwork constituted a violation of Section 8(b) (4) (1)and (ii) (B) of the'Act.This al-legation is hereby dismissed 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDful picketing and threats to other locations where Kaaz may be attempting to makedeliveries of its millwork to its customers. In these circumstances it is appropriateto guard against this eventuality by entering the broad cease-and-desist provisionrequested.SeeTeamsters, Chauffeurs, Warehousemen & Helpers Local Union No.631, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America (Reynolds Electrical and Engineering Co., Inc.),154 NLRB67; N.L.R.B.v. International Union of Operating Engineers, Local 571 (Layne Western Co.),317F. 2d 638, 644 (C.A. 8).In view of the fact that the Respondent, Carpenters District Council of KansasCity and Vicinity, AFL-CIO, itself is not a membership body, but an organization ofdelegates from 25 affiliated locals, and that carpenters and related craftsmen underits jurisdiction belong not to the Respondent but to affiliated locals, I deem it appro-priate that the Respondent should have the notice which I am directing the Respond-ent Council to post at its office and meeting place, also posted in the offices and meet-ing places of all 25 of its constituent locals.CONCLUSIONS OF LAW1.By engagingin,and by inducing and encouraging individuals employed byDunnand other persons engaged in commerce or an industry affecting commerce,to engagein strikes or refusals to perform services, and by threatening, coercing,and restrainingDunn, Callageri-Kahn, and Eldridge, in each case with an object offorcing Dunn, Callageri-Kahn, and Eldridge to cease doing business with Kaaz, theRespondent has engaged in unfair labor practices within the meaning of Section8(b) (4) (i)and (ii) (B) of the Act.2.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I recommend that the Respondent, Carpenters DistrictCouncil of Kansas City and Vicinity, AFL-CIO, its officers, agents, and representa-tives, shall:1.Cease and desist from engaging in, or inducing or encouraging any individualemployed by J. E. Dunn Construction Co., or any other person engaged in commerceor an industry affecting commerce, to engage in a strike or refusal in the course ofhis employment to perform services, or threatening, coercing, or restraining J. E.Dunn Construction Co., or any other person engaged in commerce or in an indus-try affecting commerce, where, in either case, an object thereof is to force or requireJ. E. Dunn Construction Co., or any other person, to cease doing business with KaazMillworking Company, Inc.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post at its business offices and meeting places, and also at the offices andmeeting places of all its constituent locals, copies of the attached notice marked"Appendix." 29Copies of said notice, to be furnished by the Regional Director forRegion 17, shall, after being duly signed by responsible officials of the Respondent,be posted immediately upon receipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, including all places where notices toits delegates and members of constituent locals are customarily posted.Reasonablestepsshall be taken to insure that said notices are not altered, defaced, or covered byany othermaterial.(b)Notify the Regional Director for Region 17, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.30In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order."ao In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." ALLEN MILK COMPANY285APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNIONS AFFILIATED WITH CARPENTERSDISTRICT COUNCIL OF KANSASCITY AND VICINITY, AFL-CIOPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT engage in, or induce or encourage employees of J. E. DunnConstruction Co., or any other person,to engage in strikes or concerted refusalsin the course of their employment to perform any services;nor threaten,coerce,or restrain J. E. Dunn Construction Co., or any other person, where in eithercase an object thereof is to force J.E. Dunn Construction Co., or any otherperson, to cease doing business with Kaaz Millworking Company, Inc.CARPENTERS DISTRICT COUNCIL OF KANSAS CITYAND VICINITY,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board'sRegional Office,1200 RialtoBuilding,906 Grand Avenue,Kansas City,Missouri,Telephone No. 221-2732.Allen Milk CompanyandDairy, Bakery and Food Workers Union,Local 379, Retail,Wholesale and Department Store Union.AFL-CIO.Case No. 9-CA-3382.April 21,1966DECISION AND ORDEROn February 2, 1966, Trial ExaminerJerry B. Stoneissued hisDecisionin the above-entitled proceeding, finding that the Respond-ent hadengaged incertain unfair labor practices and recommendingthat itcease anddesist therefrom and take certain affirmative action,as setforth in the attached Trial. Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and the brief, and the entirerecord in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]158 NLRB No. 38.